Citation Nr: 0705914	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for migraines, 
including as due to an undiagnosed illness. 

2.  Entitlement to service connection for stomach and 
abdominal pains, including as due to an undiagnosed illness.

3.  Entitlement to service connection for pain and burning of 
the toes, including as due to an undiagnosed illness.

4.  Entitlement to service connection for intestinal 
problems, including as due to an undiagnosed illness.

5.  Entitlement to service connection for numbness of 
extremities, including as due to an undiagnosed illness.

6.  Entitlement to service connection for pain and excessive 
bleeding during menstruation, including as due to an 
undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1988 until April 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, VA's duty to assist 
has not been satisfied.

This is a case in which the veteran's service records are not 
in evidence.  In cases where the veteran's service records 
are unavailable through no fault of the veteran, there is a 
heightened obligation to assist the veteran in the 
development of her case. O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The heightened duty to assist the veteran in 
developing facts pertinent to her claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records. Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the veteran's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the veteran to obtain other 
forms of evidence, such as lay testimony. Dixon v. Derwinski, 
3 Vet. App. 261 (1992).

During the August 2006 Board hearing, the veteran testified 
she was treated by Jill Corrigan, M.D. for her foot 
condition.  These records, however, are not associated with 
the claims file.  The veteran also related she was seen as 
early as 1993 at the University of Mississippi Medical Center 
in Jackson for stomach and abdominal pains.  Although the 
veteran explained the University of Mississippi Medical 
Center refused to provide the medical records, there is no 
indication in the record that VA ever attempted to assist the 
veteran in obtaining these records.  

The veteran also confirmed she continued to receive medical 
treatment by Bill Maddox, M.D.  However, only records dating 
from July 2002 until September 2003 are associated with the 
claims file.  These treatment records are relevant and should 
be obtained and associated with the claims file.

During the Board hearing, the veteran reported she was seen 
during service for an injury during training and remembered 
reporting to sick call but did not recall the exact problems 
for which she was seen.  For example, she indicated she may 
have been seen in service for migraines.  Furthermore, she 
has provided testimony and evidence of observable symptoms 
such as headaches, constipation, heavy bleeding, tingling of 
the hands and pain in the feet during service or directly 
after her discharge from service.  

The veteran is competent to provide lay evidence in reporting 
such continuous symptoms.  "Competent lay evidence" means 
"any evidence not requiring that the proponent have 
specialized education, training, or experience."  Lay 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person."  38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4).   See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  Therefore, 
the Board is of the opinion that the veteran has provided 
evidence of current disabilities and testimony of persistent 
symptoms since her discharge from service and as such, a VA 
examination should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should advise the veteran 
of the option of submitting lay testimony 
and other alternate sources of evidence in 
support of the claims, including but not 
limited to letters to and from the veteran 
during the course of military service that 
corroborate in-service events; letters of 
commendation or appreciation dating from 
military service that would substantiate 
her account of military service events; 
accounts, statements, and letters from 
family, friends, acquaintances, and co-
workers, detailing the makers' 
recollection of the development of the 
veteran's in-service and post-service 
history as to the claimed disorders; post-
service employment physical examinations, 
insurance claims, and any other material 
that would indicate that the veteran's 
disorders were incurred in or as a result 
of any incident of active military 
service.

2.  The RO/AMC should contact the veteran 
and ask her to specify all medical care 
providers who treated her for headaches, 
abdominal or stomach pain, numbness of the 
extremities, pain in the toes, intestinal 
problems and menstrual problems.  The 
RO/AMC should then obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already associated with the claims file.  
The veteran should be specifically asked 
to complete an authorization for release 
of medical records for the treatment she 
received from Dr. Jill Corrigan.  The 
veteran should also be asked to complete 
an authorization for the University of 
Mississippi Medical Center.

3.  The RO/AMC should obtain and associate 
with the claims file updated medical 
records, demonstrating treatment from 
September 2003 until present, from Dr. 
Bill Maddox.  

4.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of all disorders that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following: 
		
a) Are there any current diagnosed 
conditions related to:

    1) Headaches;
    2) Abdominal or stomach pain;
    3) Numbness of the extremities;
    4) Intestinal problems;
    5) Pain in the feet; or
    6) Menstrual pain and heavy 
bleeding.

b) If there are currently diagnosed 
disabilities, the examiner is requested 
to express an opinion as to whether the 
currently diagnosed conditions are 
chronic in nature and whether the 
conditions are causally or 
etiologically related to any incident 
of the veteran's active service.  

c)  If the veteran is shown to have 
such signs and/or symptoms, whether 
those signs and symptoms may be 
manifestations of an undiagnosed 
illness or medically unexplained 
chronic multisymptom illness. 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless she is notified.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


